United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2732
                                    ___________

William H. Viehweg,                      *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Susan H. Mello,                          *
                                         *        [UNPUBLISHED]
            Appellee,                    *
                                         *
Grace E. Fuentes; Lloyd J. Vasquez, Jr., *
                                         *
            Movants.                     *
                                 ___________

                           Submitted: October 7, 1999

                                Filed: October 18, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     William H. Viehweg appeals the district court’s1 adverse grant of summary
judgment in his diversity legal malpractice action against attorney Susan Mello. Mr.

      1
       The Honorable Thomas C. Mummert, III, United States Magistrate Judge for
the Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Viehweg alleged Ms. Mello breached her fiduciary duty and acted negligently when she
withdrew from representing him in an action against his former employer. Upon de
novo review, see Kunferman v. Ford Motor Co., 112 F.3d 962, 965 (8th Cir. 1997), we
conclude summary judgment was proper. We believe an extended opinion is
unnecessary, and we affirm the judgment of the district court. See 8th Cir. R. 47B.

      We deny all pending motions on appeal.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-